Citation Nr: 0712727	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  99-05 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to July 
1972.  He had subsequent service in the Army Reserve and 
Mississippi Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for PTSD.  

The veteran appealed the RO's decision and in May 1999, he 
testified at a personal hearing at the RO.  A transcript of 
that hearing has been associated with the record on appeal.

In a December 2000 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
of service connection for PTSD, and remanded the underlying 
issue for evidentiary development.  In March 2006, the Board 
again remanded the matter for additional evidentiary 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Despite repeated efforts on the part of VA, the record 
does not contain credible supporting evidence that the 
veteran's claimed in-service stressors occurred.  




CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in March 2001 and September 2005 letters, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete a claim of service 
connection, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
The September 2005 letter also advised the veteran to submit 
or identify any additional information that he felt would 
support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
were issued after the initial rating decision on the 
veteran's claim, which predated the enactment of the VCAA, 
and do not specifically satisfy the additional notice 
requirements delineated by the Court in Dingess/Hartman.  
Nonetheless, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dunlap v. Nicholson, U.S. Vet. App. No 03-0320 (March 22, 
2007) (holding that the burden is generally on the claimant 
to assert with specificity how she or he was prejudiced by 
any notification error).  The Board further notes that the 
veteran is represented counsel and in an August 2006 
Supplemental Statement of the Case, the RO specifically 
notified the veteran of the Dingess/Hartman elements.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
attorney has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA and private 
clinical records, as well as records from the Social Security 
Administration.  In addition, the record reflects that the RO 
has made numerous efforts to assist the veteran in obtaining 
evidence corroborating his claimed stressors, including 
contacting the U. S. Army and Joint Services Records Research 
Center (JSRRC) and obtaining morning reports from the 
National Personnel Records Center.  As set forth in more 
detail below, despite these efforts, the RO was unsuccessful 
in obtaining corroborative evidence of the veteran's reported 
stressors from the service department.  Neither the veteran 
nor his attorney has argued that additional efforts are 
necessary, nor have they identified an avenue of development 
which has not yet been explored with respect to his 
stressors.  The Board is similarly unable to do so.  In 
September 2005, the veteran's attorney asked that the claim 
be forwarded to the Board as soon as possible.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The Board further notes that the veteran was afforded a VA 
medical examination in connection with his claim.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The Board finds that an additional 
examination is not warranted, absent evidence corroborating 
his reported stressors.  See Moreau v. Brown, 9 Vet. App. 
389,  395 (1996) (a medical opinion diagnosing post-traumatic 
stress disorder does not suffice to verify the occurrence of 
the claimed in-service stressors).  Neither the veteran nor 
his attorney have argued otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the claim 
now being decided.  Again, neither the veteran nor his 
attorney has argued otherwise.  See Dunlap, supra.  


Background

Service medical records pertaining to the veteran's period of 
active service from December 1966 to July 1972 are negative 
for notations of a psychiatric disorder, including PTSD.  At 
his July 1972 military discharge medical examination, the 
veteran reported a history of depression or excessive worry.  
Psychiatric evaluation was normal.  

Service personnel records pertaining to this period of 
service show that the veteran served with the 15th 
Engineering Company, stationed at the 299th Engineering 
Battalion Headquarters in Vietnam from December 1969 to 
November 1970.  The veteran was awarded a Vietnam Service 
Medal with three bronze service stars, as well as a Republic 
of Vietnam Campaign medal with 60 device.  His military 
occupational specialty was engineering equipment repairman.  

Service medical records corresponding to the veteran's 
service in the Reserve and National Guard include a report of 
a January 1989 medical examination, conducted in connection 
with the veteran's enlistment in the National Guard.  At the 
time of the examination, the veteran denied depression, 
excessive worry, and nervous trouble of any sort.  
Psychiatric evaluation was normal.

In July 1990, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including PTSD.  

In connection with his claim, the veteran was afforded a VA 
psychiatric examination in October 1990.  The veteran 
expressed resentment and bitterness about his Vietnam 
experiences, particularly the fact that he felt he had not 
been legally sent to Vietnam because he was "a sole 
surviving son."  The veteran also reported that he had 
experienced some trauma in Vietnam.  Specifically, he 
indicated that he had been an engineer in Vietnam and was 
constantly exposed to the possibility of an exploding mine.  
He also indicated that bombs were dropped close by.  The 
veteran reported that he was so afraid during one encounter 
that he wrote a letter to his wife in the dark, because he 
felt as if he would be killed.  He claimed that his wife 
still had the letter.  After examining the veteran, the 
physician diagnosed dysthymia with anxiety.  He concluded 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  

In a November 1990 statement, the veteran outlined additional 
stressors.  He claimed that when he was sent to Vietnam in 
November 1969, he was "in real shock because I was the soul 
surviving son of my family."  He indicated that when he 
arrived at his unit, the 15th Light Equipment Company, 
attached to the 299th Combat Engineers, he learned that they 
"had just been hit and a lot of men were killed."  He 
indicated that in August 1970, his unit was under attack for 
three days and he didn't think he would live through it.  In 
September 1970, he indicated that a friend of his was killed 
in a dump truck by a hand grenade explosion.  He indicated 
that he had just exited the truck when the explosion 
happened.  

In a February 1991 rating decision, the RO denied service 
connection for PTSD, finding that the evidence showed that 
the veteran did not currently have the condition.  Although 
he was notified of the decision and his appellate rights, the 
veteran did not appeal.

In October 1998, the veteran requested reopening of his claim 
of service connection for PTSD.  In support of his claim, he 
submitted clinical records, dated from February 1984 to 
January 1998, showing treatment for several disabilities.  
These records, however, are negative for complaints or 
findings of PTSD.  

In an October 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for PTSD.

The veteran appealed the RO's decision.  In support of his 
appeal, he submitted a November 1998 private psychiatric 
evaluation report.  The report noted that during the 
evaluation, the veteran reported that he served in Vietnam 
and felt quite frightened through the whole experience.  The 
examiner described the veteran as "still obsessed about the 
fact that he as the sole surviving son was sent to Vietnam."  
After his separation from service, the veteran indicated that 
he worked for the state Fish and Game Department for 23 
years, before becoming medically disabled due to a heart 
condition in 1987.  He indicated that he retired in 1998.  
After examining the veteran, the diagnosis was major 
depressive disorder. 

In January 1999, the veteran sought a private psychological 
evaluation for "the express purpose of assisting with 
determination of Veteran benefits based on mental problems 
stemming from [his] service time in Vietnam."  The veteran 
reported that during his service in Vietnam, "we were 
constantly under fire."  He indicated that in addition to 
worrying about the enemy, however, his greater worry was 
about his fellow soldiers.  For example, the veteran 
indicated that on one occasion, he was ordered to guard a 
black soldier from St. Louis, Missouri, named J.C.  The 
veteran claimed that the "Company Commander gave me and this 
other Sergeant a direct order, he said 'If he moves, I want 
you to shoot him.'"  The veteran indicated that despite 
this, J.C. got up to follow the Company Commander and so he 
"fired a warning shot in the air and he still didn't stop.  
Finally, I fired at his lower body, and he was hit in the 
right leg and he stopped."  The veteran indicted that the 
experience had "been with me all my life ever since I left 
Vietnam" and was bothered by that memory more than anything.  

The veteran also described other stressful Vietnam 
experiences, such as being in "a real bad fire-fight" in 
May of 1969, during which time he wrote his spouse a letter.  
The veteran also indicated that on one occasion, his warrant 
officer, C.W.B., was severely wounded by a B20 rocket and the 
veteran was within 10 yards of him when it happened.  He 
indicated that on another occasion, one of the men from his 
unit became high on drugs and launched a grenade into the 
latrine, killing three men.  The veteran also described an 
incident in which a convoy was passing by and he saw one of 
the trucks get hit by a rocket.  He indicated that an 
acquaintance of his, C.W., went to help the men from the 
convoy and while he was there, another B20 hit and C.W. was 
killed.  The veteran also claimed that he had witnessed 
Vietnamese children being blown up by grenades and that he 
saw numerous episodes in which South Korean soldiers would 
kill a Viet Cong, tie the body to a truck, and drag it 
through the village.  After examining the veteran, the 
psychologist's diagnosis was PTSD, severe, with secondary 
depression and anxiety disorder.

In a May 1999 letter, the veteran's private physician 
indicated that the veteran had PTSD due to his Vietnam 
experiences.  He indicated that the veteran had reported 
"serious, tense combat exposure in the southeast 
Asia/Vietnam, having been awake hours at a time and so forth 
without adequate rest."  He also indicated that the veteran 
reported that he had "been exposed to abnormal sequences 
involving shootings and other such dilemma such as 
experienced in the military."  

Also submitted by the veteran were copies of letters, dated 
from January 1970 to June 1970, he wrote to his spouse from 
Vietnam.  In one letter, which was apparently written on 
January 10, 1970, the veteran indicted that "today I saw my 
first North Vietnees [sic] and he was running trying to find 
a place to hide but they killed him because he blew up our 
trackor [sic] and when they shot him honey their was a hole 
[sic] bunch of them and they shot back but honey me and this 
other guy were the only people who knew anything about the 
trackor so they put us in a tank it was over in 20 min I 
didn't see what happy [sic] to the bunch of men but I know 
they were all killed."  In another letter, dated April 2, 
1970, the veteran stated that on "the 31st of March the V.C. 
hit over 100 American post here in V.N. that all happen in 
one night and we were one of these 100 but thank God I was in 
a bunker and I only saw it go off no one was hurt."  In 
another letter, which appears to have been written on June 9, 
1970, the veteran stated that "we were hit last Friday night 
7 men were kill [sic]."  

In May 1999, the veteran testified at a hearing at the RO.  
He testified that he served in Vietnam for approximately 11 
months, during which time he was assigned to the 299th Combat 
Engineers as a maintenance NCO.  He indicted that it was his 
job to keep heavy equipment such as doziers serviceable.  The 
veteran indicted that during his tour of duty in Vietnam, 
W.B., a man he knew, was seriously injured in an attack.  He 
also indicated that S.M., a roommate of his who worked as a 
truck driver, was killed when his truck was hit by a grenade.  
The veteran also claimed that he was in several firefights.  
During a particularly bad one, he indicated that he wrote his 
girlfriend a letter telling her to marry someone else.  He 
indicated that they lost "a million" men in that firefight.  
The veteran also described the incident in which he shot 
J.C., stating that he remembered it happening in February 
1970.  The veteran testified that he had numerous 
difficulties as a result of his Vietnam experiences, such as 
nightmares and difficulties getting along with others.  

The veteran underwent another VA psychiatric examination in 
June 1999.  He described his in-service stressors, including 
shooting J.C., as well as his post-service symptoms.  After 
examining the veteran, the examiner diagnosed dysthymic 
disorder.  She concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  The examiner indicated 
that "only one of the 'most traumatizing' war experiences he 
described today comes close to meeting DSM-IV criteria for 
PTSD, and it is marginal."  She noted that in order to be 
considered "traumatic" under the DSM-IV, the person's 
response must involved intense fear, helplessness, or horror.  
In this case, the examiner noted that after he purportedly 
shot J.C., the veteran did not experience such a response, 
nor did he report persistently reexperiencing the event.  In 
addition, she noted that the veteran's reported recurrent 
distressing dreams of Vietnam were not of any particular 
event that actually occurred.  

In a December 2000 decision, the Board determined that in 
light of the private medical evidence submitted by the 
veteran showing a diagnosis of PTSD, new and material 
evidence had been received to reopen the claim.  The Board 
remanded the underlying claim of service connection for PTSD 
for evidentiary development, particularly stressor 
information.  

Pursuant to the Board's instructions, in a January 2001 
letter, the RO contacted the veteran and his attorney and 
asked them to submit a statement containing as much detail as 
possible regarding the veteran's claimed in-service 
stressors, including names, dates, and places for each event.  
The RO also asked the veteran to submit medical records 
showing a diagnosis of PTSD.  

In response to the RO's request for medical evidence of a 
diagnosis of PTSD, the veteran's attorney submitted 
additional private medical records, dated from February 1984 
to December 2000.  These records show treatment for a heart 
condition, but are entirely negative for any mention of PTSD.  

In a February 2001 statement, the veteran outlined his 
Vietnam stressors with specificity.  The veteran indicted 
that he was sent to Vietnam as the sole surviving son, as his 
father had died in 1951 and his brother had died at the age 
of 14.  He indicated that "I knew if I was killed over there 
that my name would be gone forever."  The veteran indicated 
that during his tour of duty in Vietnam, "[m]ost every night 
there would be mortor fire and gunfire all night long."  The 
veteran also described more specific stressors including the 
following:

On December 31, 1969, he was working on a helicopter with a 
soldier whose last name was Foley.  The veteran indicated 
that the enemy launched a rocket which "came real close to 
us and took our breath away."  

On January 13, 1970, while in a maintenance truck going to 
work on some bulldozers belonging to the 299th Combat 
Engineers, an earth mover ran over a landmine.  The veteran 
indicated that he was 50 yards away when this happened.  

On January 17, 1970, at the 299th Combat Engineer base camp 
in Phu-Tie, his unit was hit with some bombs.  He indicated 
that he was in a bunker and heard a man crying for help.  He 
stated that a helicopter came and picked up the soldier.

On March 14, 1970, the veteran indicated that he was made 
motor sergeant of the 15th Light Engineering Equipment 
Company and was in charge of 40 men.  He indicated that some 
of his men used drugs and alcohol.  One man, J.C., used drugs 
and became aggressive. He indicated that he was told to guard 
J.C. and further instructed that if J.C. moved, he should 
shoot him.  When J.C. disobeyed orders and moved, the veteran 
fired a warning shot into the air.  He indicated that when 
J.C. continued to move, he shot J.C. in the leg.  The veteran 
claimed that he was threatened with a court martial for not 
shooting J.C. when he first moved.

On May 12, 1970, at the 299th Combat Engineer base camp in 
Phu-Tie, the veteran was instructed to repair a dump truck 
which had blood, hair, bones, and "all kind of body pieces 
in it."  He indicated that he was told that the V.C. had 
dropped a grenade in the truck.  

During TET in 1970, at the 299th Combat Engineer base camp in 
Phu-Tie, the veteran indicated that he was at the motor pool 
and heard M60's firing.  He indicated that he saw a lot of 
dust and saw "a person running straight toward me.  He was 
wearing very few clothes which were mostly black.  Then I 
realized it was a VC and he was carrying something under his 
arms."  The veteran indicated that he then saw bullets hit 
the VC and he went "down to the ground."  Afterwards, the 
veteran indicated that the guards found a small bomb that the 
VC was carrying.  

At an unknown time and place, the veteran indicated that he 
saw an American soldier who was high on drugs launch a 
grenade into the latrine, killing three men.  

At an unknown time and place, the veteran indicated that he 
was with a soldier, C.W., who was killed by a B20 rocket.  

In addition to his own statements, the veteran provided a 
February 2001 statement from his spouse in which she quoted 
from several letters the veteran had written to her from 
Vietnam.  She noted that the veteran had described 
experiencing stressful events such as having the Viet Cong 
blowing up their mess tent in July 1970, and having two men 
from his company killed by a bomb in May 1970.

Records obtained from SSA show that the veteran was awarded 
disability benefits on appeal effective in August 1997 due to 
a heart condition.  These records are negative for notations 
of PTSD.  Included in these records is a January 1998 mental 
status examination report showing a diagnosis of adjustment 
disorder.  The examiner concluded that the veteran was not 
psychologically impaired.  He noted that the veteran 
exhibited some indications of depression and anxiety, both of 
which were related to his heart problems.  

In February 2003, the veteran's attorney submitted a history 
of the 299th Engineering Combat Battalion, obtained from the 
internet.  This history indicated that the unit was stationed 
in Vietnam beginning in October 1966.  In July 1969, the unit 
was relocated from Dak To to Camp Adas, Phu Tai.  In November 
1971, the unit was inactivated.  

On three different occasions, the RO contacted the U.S. Armed 
Service Center for Research of Unit Records (now known as the 
U.S. Army and Joint Services Records Research Center (JSRRC)) 
and requested corroboration of the veteran's stressors.

In May 2004, JSRRC responded that they had been unable to 
corroborate the veteran's claimed stressors.  JSRRC indicated 
that available casualty databases did not list C.W.B. as 
wounded in action, and they were unable to associate C.W. as 
being killed in action during the veteran's tour of duty in 
Vietnam.  In addition, JSRRC indicated that the database did 
not list a J.C. as having been injured on March 14, 1970, as 
stated by the veteran.  JSRRC indicated that the historical 
documents, such as historical synopses and operational 
reports of the 299th Engineer Battalion, showed episodes on 
the base at Phu Tai receiving rocket attacks and small arms 
fire on February 11, 1970, and April 27-28, 1970, as well as 
a sapper attack on January 4, 1970.  None of these dates or 
episodes was mentioned by the veteran in citing his in-
service stressors.  

In pertinent part, VA clinical records, dated from November 
2000 to August 2006, show treatment for PTSD beginning in 
March 2005.


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; (3) and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).  Credible supporting evidence that the 
claimed in-service event actually occurred cannot be provided 
by a medical opinion based on post-service examination.  
Moreau v. Brown, 9 Vet. App. 389, 394-96 (1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Analysis

The veteran claims that he developed PTSD as a result of 
stressful experiences in Vietnam, including during combat.

When PTSD is claimed as a result of combat stressors, the 
Board must first determine whether the veteran was engaged in 
combat and, if so, whether the claimed stressors are related 
to combat.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the record does not support the 
conclusion that the veteran "engaged in combat with the 
enemy" during service.  VA O.G.C. Prec. Op. No. 12-99.  In 
that regard, the Board notes that the veteran did not have a 
combat-related military occupational specialty.  In addition, 
the veteran's service personnel records show that he did not 
receive any military citations indicative of combat service, 
such as the Purple Heart Medal or Combat Infantryman Badge.  

The probative evidence of record does not otherwise support a 
finding that the veteran participated in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In that regard, the veteran has described 
several in-service episodes in which he was in close 
proximity to an enemy attack.  For example, he states that on 
December 31, 1969, a rocket flew nearby while he was working 
on a helicopter.  On January 13, 1970, he was approximately 
50 yards away when he observed an earth mover run over a 
landmine.  On one occasion, the veteran reported that he saw 
a Viet Cong get shot.  At no time, however, has the veteran 
described actually participating in an actual fight or 
encounter with a military foe, within the definition of 
VAOPGCPREC 12-99.  See Sizemore v. Principi, 18 Vet. App. 
264, 273-74 (2004).  Uncorroborated allegations of proximity 
to a combat area, without more, is insufficient to establish 
combat service.  The fact that the veteran served in or near 
a combat zone does not necessarily mean that he himself 
engaged in combat against the enemy.  VAOPGCPREC 12-99; see 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1990).  For the 
foregoing reasons, the Board concludes that the veteran did 
not engage in combat with the enemy during service.

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, he must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).

In this case, the Board notes that the veteran has provided 
detailed descriptions of his in-service stressors.  However, 
the record contains no evidence corroborating the veteran 
reported stressors.  The Board acknowledges that 
corroboration of an alleged stressor does not require that 
there be corroboration of every detail.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In this case, however, 
research by the service department indicates that none of the 
specific stressors cited by the veteran could be corroborated 
in any detail.  

For example, with respect to the veteran's recollection that 
he was with C.W. when he was killed by a B20 rocket, the 
service department indicated that despite reviewing available 
casualty databases, they had been unable to associate any 
individual named C.W. as being killed in action during the 
veteran's tour of duty in Vietnam.  

With respect to the stressor which the veteran described as 
most troubling to him - his recollection that he shot J.C., 
the soldier who had disobeyed orders and moved - JSRRC 
indicated that casualty databases did not list a J.C. as 
having been injured in March 1970, as stated by the veteran.  

With respect to the veteran's report that he was within 10 
yards of his warrant officer, C.W.B., when he was severely 
wounded by a B20 rocket, JSRRC responded that available 
casualty databases did not list C.W.B. as wounded in action.  

Similarly, with respect to the veteran's recollections of a 
December 31, 1969 near-miss with a rocket; his recollections 
of a January 13, 1970 landmine explosion; his recollections 
of a January 17, 1970 bomb attack on his base; his 
recollection of an attack on his base by a Viet Cong carrying 
a bomb "during TET;" and his recollection of his unit 
coming under a three-day attack by the enemy in August 1970, 
the service department's research turned up no corroborative 
evidence of these events.  

The Board has also considered the letters written by the 
veteran to his spouse from Vietnam, in which he referenced 
stressful events such as the Viet Cong blowing up their mess 
tent in July 1970, and having two men from his company killed 
by a bomb in May 1970.  Again, however, JSRRC's research of 
the relevant historical documents found no evidence 
corroborating any similar event occurring on the veteran's 
base on those dates.  

The Board notes that JSRRC's research did show episodes of 
the base at Phu Tai receiving rocket attacks and small arms 
fire on February 11, 1970, and April 27-28, 1970, as well as 
a sapper attack on January 4, 1970.  None of these dates or 
episodes, however, was mentioned by the veteran as one of his 
stressful Vietnam experiences, nor did he make reference to 
them in letters written to his spouse from Vietnam.  

With respect to the veteran's statements that on May 12, 
1970, at the 299th Combat Engineer base camp in Phu-Tie, he 
was instructed to repair a dump truck which had blood, hair, 
bones, and "all kind of body pieces in it," the summary 
submitted by JSRRC contained no corroboration of this 
stressor.  Similarly, JSRRC's summary makes no reference to 
the veteran's recollections that he saw an American soldier 
who was high on drugs launch a grenade into the latrine, 
killing three men.  

With respect to the stressors mentioned by the veteran in 
clinical settings, such as witnessing Vietnamese children 
being blown up by grenades and seeing numerous episodes in 
which South Korean soldiers would drag Viet Cong bodies 
through a village, such stressors are clearly too vague to 
submit to the service department and expect corroboration.  

In summary, the Board finds that the evidence of record does 
not contain credible supporting evidence that the veteran's 
reported stressors occurred.  See 38 U.S.C.A.  § 5107(a) (it 
is a claimant's responsibility to support a claim of 
entitlement o VA benefits).  Absent such evidence, a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  The benefit 
sought on appeal is accordingly denied. 38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


